DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  undefined “N”.  The claims recites the letter “N” in line 5 of claim 1 and in claims 11 and 15.  It is unclear what is meant by the letter “N”.  For the purpose of examination against prior arts, it is assumed that the “N” in the claims as being defined as a positive integer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 2019/0149305).
Zhou discloses the following features.
	Regarding claim 1, a method of wireless communication of a UE (see UE in Fig. 34), comprising:
	switching from a first communication state to a second communication state (see Fig. 34, wherein the UE switches from communication on BWP1 to BWP2 after receiving the DCI indicating the BWP switching at slot n);
	determining a first uplink slot on an uplink band for reporting a channel state information report in the second communication state (see CSI report for BWP2 at uplink slot n+k in Fig. 34);
	determining a first downlink slot that is a latest valid downlink slot no later than N downlink slots prior tot the first uplink slot (see Fig. 34, wherein a downlink transmission of CSI-RS on BWP2 is received prior to slot n+k, which is no later than 1 downlink slot prior to slot n+k);
	reporting the channel state information report that is obtained by measuring the one or more reference signals received no later than the first downlink slot (see Fig. 34, wherein the UE sends the CSI report for BWP2 at slot n+k, for the measurement of the CSI-RS received at the first downlink slot, that is, the slot at which the first CSI-RS transmission on BWP 2 in Fig. 34 is received) when the UE received at least one reference signal associated with the channel state information report subsequent to the switching and no later than the first downlink slot (the CSI-RS transmission on BWP2 occurs subsequent to the switching indicated by the DCI indicating BWP switching).
	
	Regarding claim 2, wherein the switching form the first communication state to the second communication state comprises: switching from communicating a first bandwidth part on a carrier to communicating in a second bandwidth part (see Fig. 34, wherein the UE switches from communication on BWP1 to BWP2 after receiving the DCI indicating the BWP switching at slot n).

	Regarding claim 3, wherein the switching form the first communication state to the second communication state comprises: switching from a suspension of reporting semi-persistent channel state information to reporting semi-persistent channel state information (see Fig. 39 and paragraph [0386], which discloses the switching from suspension of SP-CSI-reporting to reporting the SP-CSI reports while switching BWPs).

	Regarding claim 6, an apparatus for wireless communication, the apparatus being a UE (see UE in Fig. 34), comprising:
	a memory; and
	at least one processor coupled to the memory (see memory 409 and processor 408 in Fig. 4) and configured to:
	switch from a first communication state to a second communication state (see Fig. 34, wherein the UE switches from communication on BWP1 to BWP2 after receiving the DCI indicating the BWP switching at slot n);
	determine a first uplink slot on an uplink band for reporting a channel state information report in the second communication state (see CSI report for BWP2 at uplink slot n+k in Fig. 34);
	determine a first downlink slot that is a latest valid downlink slot no later than N downlink slots prior to the first uplink slot (see Fig. 34, wherein a downlink transmission of CSI-RS on BWP2 is received prior to slot n+k, which is no later than 1 downlink slot prior to slot n+k);
	report the channel state information report that is obtained by measuring the one or more reference signals received no later than the first downlink slot (see Fig. 34, wherein the UE sends the CSI report for BWP2 at slot n+k, for the measurement of the CSI-RS received at the first downlink slot, that is, the slot at which the first CSI-RS transmission on BWP 2 in Fig. 34 is received) when the UE received at least one reference signal associated with the channel state information report subsequent to the switching and no later than the first downlink slot (the CSI-RS transmission on BWP2 occurs subsequent to the switching indicated by the DCI indicating BWP switching).

Regarding claim 7, wherein to switch form the first communication state to the second communication state, the at least one processor is further configured to: switch from communicating a first bandwidth part on a carrier to communicating in a second bandwidth part (see Fig. 34, wherein the UE switches from communication on BWP1 to BWP2 after receiving the DCI indicating the BWP switching at slot n).

	Regarding claim 8, wherein to switch form the first communication state to the second communication state, the at least one processor is further configured to: switch from a suspension of reporting semi-persistent channel state information to reporting semi-persistent channel state information (see Fig. 39 and paragraph [0386], which discloses the switching from suspension of SP-CSI-reporting to reporting the SP-CSI reports while switching BWPs).

	Regarding claim 11, a non-transitory computer-readable medium storing computer executable code for wireless communication of wireless equipment (see UE in Fig. 34), comprising code to:
	switch from a first communication state to a second communication state (see Fig. 34, wherein the UE switches from communication on BWP1 to BWP2 after receiving the DCI indicating the BWP switching at slot n);
	determine a first uplink slot on an uplink band for reporting a channel state information report in the second communication state (see CSI report for BWP2 at uplink slot n+k in Fig. 34);
	determine a first downlink slot that is a latest valid downlink slot no later than N downlink slots prior to the first uplink slot (see Fig. 34, wherein a downlink transmission of CSI-RS on BWP2 is received prior to slot n+k, which is no later than 1 downlink slot prior to slot n+k);
	report the channel state information report that is obtained by measuring the one or more reference signals received no later than the first downlink slot (see Fig. 34, wherein the UE sends the CSI report for BWP2 at slot n+k, for the measurement of the CSI-RS received at the first downlink slot, that is, the slot at which the first CSI-RS transmission on BWP 2 in Fig. 34 is received) when the UE received at least one reference signal associated with the channel state information report subsequent to the switching and no later than the first downlink slot (the CSI-RS transmission on BWP2 occurs subsequent to the switching indicated by the DCI indicating BWP switching).

Regarding claim 12, wherein to switch form the first communication state to the second communication state, the code is further configured to: switch from communicating a first bandwidth part on a carrier to communicating in a second bandwidth part (see Fig. 34, wherein the UE switches from communication on BWP1 to BWP2 after receiving the DCI indicating the BWP switching at slot n).

	Regarding claim 13, wherein to switch form the first communication state to the second communication state, the code is further configured to: switch from a suspension of reporting semi-persistent channel state information to reporting semi-persistent channel state information (see Fig. 39 and paragraph [0386], which discloses the switching from suspension of SP-CSI-reporting to reporting the SP-CSI reports while switching BWPs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1, 6 and 11 above, and further in view of Lim (US 2019/0281546).
Zhou discloses the features as shown above.
	Zhou does not disclose the following features: regarding claims 4, 9 and 14, wherein the switching form the first communication state to the second communication state comprises: switching from sleeping to operating in active time of a DRX cycle of the UE; regarding claims 5, 10 and 15, refraining from reporting the channel state information in the first uplink slot when the UE has not received one or more reference signals subsequent to the switching and no later than the first downlink slot.
	Lim discloses the following features.
	Regarding claims 4, 9 and 14, wherein the switching form the first communication state to the second communication state comprises: switching from sleeping to operating in active time of a DRX cycle of the UE (see “the timing of a current transmission of a periodically transmitted CSI-RS coincides with an on-duration of the UE, e.g. when the UE is not in a sleep/low-power state but is in a C-DRX on-duration period, the base station may transmit the CSI-RS, otherwise the base station may not transmit (suspend) that CSI-RS. The UE may be correspondingly configured to process CSI-RSs, transmit CSI reports, and operate in a C-DRX mode” recited in paragraph [0012], wherein the UE receives CSI-RS and transmits CSI reports during the C-DRX on-duration, and may apply similar slot timing for CSI reporting as shown in Zhou above; that is, both Zhou and Lim are directed towards the CSI reporting after a state switch and are considered to be analogous arts for different types of state switching scenarios).
Regarding claims 5, 10 and 15, refraining from reporting the channel state information in the first uplink slot when the UE has not received one or more reference signals subsequent to the switching and no later than the first downlink slot (see “if the timing of the transmission of the preceding corresponding CSI-RS does not coincide with the on-duration period, then the UE may suspend, e.g. not transmit a CSI report to the base station” recited in paragraph [0012]; wherein the switching may be a switching from a sleep state to the ON state in Lim; that is, both Zhou and Lim are directed towards the CSI reporting after a state switch and are considered to be analogous arts for different types of state switching scenarios).
	It would have been obvious to one or ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by Lim, in order to coordinate CSI-RS transmission and reporting timing with the DRX periodicity of the UE (see paragraph [0012] of Lim). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473